DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4, 9-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 11, 13-15 and 17-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 9-15, of U.S. Patent No. 10,650,810. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-3, 5-8, 11, 13-15 and 17-18, are similar in scope and content of the patented claims 1, 3, 5-7, and 9-15 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1-3, 5-8, 11, 13-15 and 17-18, are to be found in patented claims 1, 3, 5-7, and 9-15 (as the application claims 1-3, 5-8, 11, 13-15 and 17-18, fully encompasses patented claims 1, 3, 5-7, and 9-15).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 3, 5-7, and 9-15 of the patent is in effect a “species” of the “generic” invention of the application claims 1-3, 5-8, 11, 13-15 and 17-18. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-3, 5-8, 11, 13-15 and 17-18, is anticipated by claims 1, 3, 5-7, and 9-15, of the patent, it is not patentably distinct from of the patented claims. 
Application No: 16/844,326
Patent No: 10,650,810
1. A method implemented by one or more processors, the method comprising: receiving data indicative of an input text phrase, the input text phrase inputted by a developer, and via a user interface, as a textual representation of a proposed voice command for invoking an application or a service, of the developer, on a computing platform; generating, based on the input text phrase and using a speech synthesizer, an audio output corresponding to a synthesized spoken rendering of the input text phrase; generating, based on processing the audio 



5. The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the text transcription of the audio output of the input text phrase comprises determining the text transcription based at least in part on one or more language models. 
6. The computer-implemented method of claim 5, wherein the one or more language models comprise a biased language model determined based at least in part on a general language model and the plurality of test phrases. 
3. The method of claim 2, further comprising: generating the biased language model by biasing the general language model towards the plurality of reserved voice commands already in use by the computing platform. 
9. The computer-implemented method of claim 1, wherein the user is a developer of a computing application, and wherein the computing application is associated with a computing platform. 
10. The computer-implemented method of claim 9, wherein the plurality of test phrases include at least a list of reserved voice commands for the computing platform. 


5. The computer-implemented method of claim 1, wherein the indication of the match comprises an indication that the input text phrase is phonetically similar to the reserved voice command. 
3. The computer-implemented method of claim 1, further comprising, when the phonetic distance between the text transcription and input text phrase is less than a threshold, providing, by the one or more computing devices, an indication that the input text phrase is phonetically similar to the test phrase. 
6. The computer-implemented method of claim 1, wherein the audio output corresponding to the synthesized spoken rendering of the input text phrase of the text input phrase comprises a speech waveform corresponding to the synthesized spoken rendering of the input text phrase. 
6. The computer-implemented method of claim 5, wherein the one or more language models comprise a biased language model determined based at least in part on a general language model and the plurality of test phrases. 
7. The computer-implemented method of claim 1, wherein the audio output of the text input phrase comprises a speech waveform corresponding to the synthesized spoken rendering of the input text phrase. 
7. A computing system, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: receiving data indicative of an input text phrase, the input text phrase inputted by a developer, and via a user interface, as a textual representation of a 



14. The computing system of claim 11, wherein the operations, in determining the phonetic distance based on the first and second phonetic transcriptions, further comprising: determining the first and second phonetic transcriptions, the first and second phonetic transcriptions each comprising a plurality of phonetic speech units; and determining a number of phonetic speech units in the second phonetic transcription that are different from the first phonetic transcription. 
9. The system of claim 8, the operations further comprising: generating the biased language model by biasing the general language model towards the plurality of reserved voice commands already in use by the computing platform. 



11. The system of claim 7, wherein the indication of the match comprises an indication that the input text phrase is phonetically similar to the reserved voice command. 
12. The computing system of claim 11, the operations further comprising, responsive to identifying the match, providing an indication that the input text phrase is phonetically similar to the test phrase. 
13. The computing system of claim 11, the operations further comprising, when the phonetic distance between the text transcription and the input text phrase is less than a threshold, providing an indication that the input text phrase is phonetically similar to the text phrase. 
12. The system of claim 7, wherein the audio output corresponding to the synthesized spoken rendering of the input text phrase of the text input phrase comprises a speech waveform corresponding to the synthesized spoken rendering of the input text phrase. 

13. One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: receiving data indicative of an input text phrase, the input text phrase inputted by a developer, and via a user interface, as a textual representation of a proposed voice command for invoking an application or a service, of the developer, on a computing platform; generating, based on 



5. The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the text transcription of the audio output of the input text phrase comprises determining the text transcription based at least in part on one or more language models. 
6. The computer-implemented method of claim 5, wherein the one or more language models comprise a biased language model determined based at least in part on a general language model and the plurality of test phrases. 
15. The one or more tangible, non-transitory computer-readable media of claim 14, the operations further comprising: generating the biased language model by biasing the general language model towards the plurality of reserved voice commands already in use by the computing platform. 
9. The computer-implemented method of claim 1, wherein the user is a developer of a computing application, and wherein the computing application is associated with a computing platform. 



17. The one or more tangible, non-transitory computer-readable media of claim 13, wherein the indication of the match comprises an indication that the input text phrase is phonetically similar to the reserved voice command. 
2. The computer-implemented method of claim 1, further comprising, responsive to identifying the match, providing, by the one or more computing devices, an indication that the input text phrase is phonetically similar to the test phrase. 
3. The computer-implemented method of claim 1, further comprising, when the phonetic distance between the text transcription and input text phrase is less than a threshold, providing, by the one or more computing devices, an indication that the input text phrase is phonetically similar to the test phrase. 
18. The one or more tangible, non-transitory computer-readable media of claim 13, wherein the audio output corresponding to the synthesized spoken rendering of the input text phrase of the text input phrase comprises a speech waveform corresponding to the synthesized spoken rendering of the input text phrase. 
7. The computer-implemented method of claim 1, wherein the audio output of the text input phrase comprises a speech waveform corresponding to the synthesized spoken rendering of the input text phrase. 
8. The computer-implemented method of claim 1, wherein determining the audio output corresponding to the synthesized . 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Kahn et al., (US 2006/0149558 A1) teach an apparatus for collecting data from a plurality of diverse data sources, the diverse data sources generating input data selected from the group including text, audio, and graphics, the diverse data sources selected from the group including real-time and recorded, human and mechanically-generated audio, single-speaker and multispeaker, the apparatus comprising: means for dividing the input data into one or more data segments, the dividing means acting separately on the input data from each of the plurality of diverse data sources, each of the data segments being associated with at least one respective data buffer such that each of the respective data buffers would have the same number of segments given the same data; means for selective processing of the data segments within each of the respective data buffers; and means for distributing at least one of the respective data buffers such that the collected data associated therewith may be used for further processing.
Tablan et al., (US 10,963,497 B1) teach a query parsing system uses a multi-stage process to parse the text of incoming queries before attempting to answer the queries. The multi-stage 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658